Citation Nr: 0904328	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision rendered by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence of bilateral hearing loss 
which is causally or etiologically related to service.

3.  There is no competent evidence of tinnitus which is 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the veteran's claims, a letter 
dated in June 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was also notified that his service treatment records were 
destroyed by fire in 1973.  See September 2005 RO letter; 
October 2005 rating decision; September 2006 appeal.

In this regard, the Board notes that none of the veteran's 
service treatment records are available for review.  The 
veteran's service treatment records were requested from the 
National Personnel Records Center (NPRC) and the NPRC 
provided a response in July 2005, indicating that the 
veteran's record was fire related and that there were no 
service treatment records or Surgeon General's Office 
reports.  

In cases where the veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
an October 2005 request for information pertaining to his 
service treatment records and a September 2006 appeal, the 
veteran indicated that he was not treated for hearing loss or 
tinnitus while in service.

In this case, the veteran's VA treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that the veteran was not afforded a VA 
examination in connection his claims.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that 
examinations, in connection with the veteran's claims, are 
not warranted.  Examinations for bilateral hearing loss and 
tinnitus are not needed because there is no evidence of a 
current diagnosis regarding bilateral hearing loss or 
tinnitus, or any indication that the claimed conditions are 
related to service.  

Since the Board has concluded that a preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, when it manifests to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus.  
He reported that he experienced noise exposure during basic 
training and while working as an engineer in service.

Turning to the merits, the Board initially notes for the 
record that the veteran's service treatment records could not 
be located and are not associated with the claims file and 
that there is no evidence regarding in-service treatment for 
bilateral hearing loss or tinnitus.  However, the Board 
acknowledges the veteran's statement that he was never 
treated for hearing loss or tinnitus while in service.  See 
October 2005 report; September 2006 appeal.  

The Board also notes that the existence of a current disorder 
is the cornerstone of a claim for VA disorder compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claim's (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In the absence of proof of a present 
disability, there can be no valid claim or the grant of the 
benefit.  Id.  In this case, the veteran has submitted no 
competent evidence of a current diagnosis or any treatment 
regarding bilateral hearing loss or tinnitus.  Pond, 12 Vet. 
App. at 346 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
As noted, the veteran has stated that he was never treated 
for hearing loss or tinnitus while in service.  Accordingly, 
because there is no competent evidence of a current disorder 
related to service, the appeal must be denied.

The Board acknowledges the veteran's contention that he 
currently suffers from bilateral hearing loss and tinnitus 
that are related to service; however, a lay person is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that lay testimony is competent 
to establish pain or symptoms, but not establish a medical 
opinion).  It is true that the veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
hearing loss and tinnitus require specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  Thus, since 
there is no competent evidence of bilateral hearing loss or 
tinnitus, and no competent evidence of a relationship between 
the hearing loss or tinnitus and the veteran's service, the 
appeal must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


